Case 6:20-cv-00724-GKS-DCI Document 31 Filed 07/20/21 Page 1 of 5 PagelD 2240

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
BENJAMIN MORALES, JR.,
Plaintiff,
Vv. Case No: 6:20-cv-724-GKS-DCI
ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

 

ORDER
THIS CAUSE concerns Plaintiff Benjamin Morales, Jr.’s, (Morales) appeal

from a final administrative decision of the Commissioner of the Social Security
Administration (Commissioner) denying his application for Supplemental Security
Income (SSI). On September 28, 2020, the Commissioner filed a certified copy of
the record of administrative proceedings related to Plaintiffs case. (See
Administrative Record, filed at Doc. 20, hereinafter referred to as “Tr.”).

The United States Magistrate Judge entered a report and recommendation
(Report and Recommendation) (Doc. 28), on May 28, 2021, recommending the
Commissioner’s decision be reversed and remanded based solely upon one of three

assignments of error raised by Plaintiff.' As set forth below, the Court respectfully

 

' Issues on Appeal, Report and Recommendation, pp. 1-2, and p. 4 at footnote 4.
Case 6:20-cv-00724-GKS-DCI Document 31 Filed 07/20/21 Page 2 of 5 PageID 2241

declines to adopt the Report and Recommendation and will affirm the
Commissioner’s decision.
I. BACKGROUND
On November 29, 2016, Plaintiff Morales filed application for SSI alleging
disability beginning on January 16, 2016. Plaintiffs claim was denied initially, (Tr.
204), and upon reconsideration. (Tr. 207, 210). Plaintiff requested a hearing before
an administrative law judge (ALJ). A hearing was held on May 16, 2019, (Tr. 43-
. 79), before administrative law judge Thomas Auble at which Plaintiff was
represented (Tr. 20, 203). The ALJ issued an unfavorable decision determining that
Plaintiff was not disabled “under section 1614(a)(3)(A) of the Social Security Act.”
(Tr. 35). The Appeals Council denied Plaintiff’s Request for review. (Tr. 1-7).
After exhausting his administrative remedies, Plaintiff filed his Complaint in
this Court on April 27, 2020, seeking review of the final decision of the
Commissioner. (Doc. 1). Thereafter, on February 11, 2021, the parties submitted a
Joint Memorandum of Law (Doc. 27), addressing their differing positions.
The United States Magistrate Judge entered the Report and Recommendation
(Doc. 28), recommending that the Commissioner’s decision be reversed and
remanded because “[t]he ALJ did not mention - let alone explain the weight he
accorded - the 2019 MRI.” (/d. at 10). Defendant Commissioner filed Objections to

the Report and Recommendation, (Doc, 29), and Plaintiff Morales filed his Response

 
Case 6:20-cv-00724-GKS-DCI Document 31 Filed 07/20/21 Page 3 of 5 PagelID 2242

to Defendant Objections to Magistrate Judge’s Report and Recommendation (Doc.
30).
If. STANDARD OF REVIEW

The scope of this Court’s review is limited to determining whether the ALJ
applied the correct legal standards and whether the ALJ’s findings are supported by
substantial evidence in the record as a whole. See McRoberts v. Bowen, 841 F.2d
1077, 1080 (11th Cir. 1988); see also 42 U.S.C. § 405(g), § 1383(c)(3).

An ALJ’s factual findings shall be conclusive if supported by substantial
evidence. 42 U.S.C. § 405(g), § 1383(c)(3). “Substantial evidence is more than a
scintilla, but less than a preponderance. It is such relevant evidence as a reasonable
person would accept as adequate to support a conclusion.” Bloodsworth v. Heckler,
703 F.2d 1233, 1239 (11th Cir. 1983) (citing, inter alia, Richardson v. Perales, 402
U.S. 389, 401 (1971)). Maldonado v. Comm'r of Soc. Sec., (No. 20-14331) 2021
U.S. App. LEXIS 20218, _ Fed. Appx. __, (11" Cir. July 8, 2021) (citing Martin v.
Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990).

Unlike findings of fact, the Commissioner’s conclusions of law are not
presumed valid. Keeton v. Dept. of Health & Human Servs., 21 F.3d 1064, 1066
(11th Cir. 1994) (citing Cornelius v. Sullivan, 936 F.2d 1143, 1145 (11th Cir. 1991),
and Martin v. Sullivan, 894 F.2d at 1529). “The [Commissioner’s] failure to apply

the correct law or to provide the reviewing court with sufficient reasoning for
Case 6:20-cv-00724-GKS-DCI Document 31 Filed 07/20/21 Page 4 of 5 PagelD 2243

determining that the proper legal analysis has been conducted mandates reversal.”
Id. (citing Cornelius, 936 F.2d at 1146, and Martin, 894 F.2d at 1529).
Additionally, a court reviewing the Commissioner’s decision must “view the
record as a whole, taking into account evidence favorable as well as unfavorable to
the decision.” Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (citing Chester
v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986)). However, the reviewing court “may
not decide the facts anew, reweigh the evidence, or substitute [its] judgment for that

of the [Commissioner].” Bloodsworth, 703 F.2d at 1239.

HI. DISCUSSION

Plaintiff asks the Court to either remand this case with instructions to award
benefits, or to remand the case under the fourth sentence of 42 U.S.C. § 405(g) with
instructions for further proceedings. (Doc. 27:45-46). Plaintiff challenges the
Commissioner’s final decision based upon three grounds. (Doc. Nos. 27:7-9; 16-20;
24-32). The Commissioner asserts that the decision of the ALJ is supported by
substantial evidence and should be affirmed. (Doc. 27:46).

In this case, the Court has reviewed de novo the portions of the Report and
Recommendation (Doc. 28) to which Plaintiff objects. After review and
consideration of the record as a whole, taking into account evidence both favorable
and unfavorable to Plaintiff Benjamin Morales Jr.’s claims, the Court determines

that each of ALJ Auble’s findings is supported by substantial evidence and ALJ
Case 6:20-cv-00724-GKS-DCI Document 31 Filed 07/20/21 Page 5 of 5 PagelD 2244

Auble applied the proper legal analysis to Plaintiff's claim for Supplemental

Security Income. Accordingly, the Court affirms the Commissioner’s final decision.

IV. CONCLUSION
It is hereby ORDERED and ADJUDGED as follows:
1. United States Magistrate Judge Daniel C. Irick’s Report and

Recommendation (Doc. 28) is REJECTED.
2. The Commissioner’s final decision in this case is AFFIRMED.

3. The Clerk of the Court is directed to ENTER JUDGMENT

accordingly and CLOSE this case.

DONE AND ORDERED at Orlando, Florida, this AO day of July,

 

 

2021.
| hfe
. KENDALL SHARP _ [/
SENIOR UNITED STATES DISTRICT JUDGE
Copies to:

Counsel of Record
Unrepresented Parties
